Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 1 of 18 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                             :
  BERTHA CELESTIAL, on behalf of herself and :
  all others similarly situated,             :
                                             :
                           Plaintiff,        : Civil Action No.
                                             :
  vs.                                        : CLASS ACTION COMPLAINT AND
                                             : JURY TRIAL DEMAND
  FEIN, SUCH, KAHN & SHEPARD, P.C.,          :
                                             :
                           Defendant.        :
                                             :
                                             :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff BERTHA CELESTIAL (hereinafter “Plaintiff”), on behalf of herself and

  all others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant FEIN, SUCH, KAHN & SHEPARD, P.C. (hereinafter

  “Defendant"), its employees, agents, and successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 2 of 18 PageID: 2




  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Essex County, in the State of

  New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief, Defendant FEIN, SUCH, KAHN &

  SHEPARD, P.C. (“FEIN SUCH” or “Defendant”) is a law firm with offices located at 7



                                                 2
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 3 of 18 PageID: 3




  Century Drive, Suite 201, Parsippany, New Jersey.

         9.      Based upon information and belief, Defendant is a company that uses the

  mail, telephone, email and facsimile and regularly engages in business, the principal

  purpose of which is to attempt to collect debts alleged to be due another. Defendant is a

  “Debt Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received debt collection letters, emails and/or notices from the Defendant which are in

  violation of the FDCPA, as described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:


         Class 1
                All consumers located in New Jersey who during the Class Period
                were sent a collection letter or notice by or on behalf of Defendant
                to collect a debt in which such letter or notice sought to collect
                court costs prior to the entry of judgment against the consumer in a
                state court action seeking to collect the debt.

         Class 2
                All consumers located in New Jersey who during the Class Period were
                sent a collection letter or notice by or on behalf of Defendant to collect a
                debt, which contained the same or substantially similar language: ”The
                Court has notified us that you have been served with a Summons and
                Complaint for collection of this matter. Please be advised that you have
                thirty-five days from the date of service to file your responsive pleading in
                this matter.”




                                               3
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 4 of 18 PageID: 4




         Class 3
                All New Jersey consumers who were sent letters, and/or notices from
                Defendant and which included the alleged conduct and practices described
                herein.


                 • The Class period begins one year prior to the filing of this Action. The

                 class definition may be subsequently modified or refined.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                     thousands of persons who have received debt collection letters and/or

                     notices from the Defendant that violate specific provisions of the

                     FDCPA. Plaintiff is complaining of a standard form letter, email

                     and/or notice that is sent to hundreds of persons (See Exhibit A

                     attached to the Complaint, except that the undersigned attorney has,

                     in accordance with Fed. R. Civ. P. 5.2 partially redacted the financial

                     account numbers in an effort to protect Plaintiff’s privacy);

                 •   There are questions of law and fact which are common to the Class and

                     which predominate over questions affecting any individual Class

                     member. These common questions of law and fact include, without

                     limitation:

                         a. Whether Defendant violated various provisions of the FDCPA.

                        b. Whether Plaintiff and the Class have been injured by the

                            Defendant’s conduct;

                                               4
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 5 of 18 PageID: 5




                     c. Whether Plaintiff and the Class have sustained damages and

                          are entitled to restitution as a result of Defendant’s

                          wrongdoing, and if so, what is the proper measure and

                          appropriate statutory formula to be applied in determining such

                          damages and restitution; and

                     d. Whether Plaintiff and the Class are entitled to declaratory

                          and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;

             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             •   A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who



                                             5
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 6 of 18 PageID: 6




                      could not otherwise afford to seek legal redress for the wrongs

                      complained of herein. Absent a Class Action, class members will

                      continue to suffer losses of statutory protected rights as well as

                      monetary damages. If the Defendant’s conduct is allowed to proceed

                      without remedy it will continue to reap and retain the proceeds of its

                      ill-gotten gains;

                  •   Defendant has acted on grounds generally applicable to the entire

                      Class, thereby making appropriate final injunctive relief or

                      corresponding declaratory relief with respect to the Class as a whole.


                                  STATEMENT OF FACTS

          13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

          14.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

          15.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

          16.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

          17.     Prior to December 16, 2019, Plaintiff allegedly incurred a financial

  obligation to Amirata Surgical Associates (“ASA”) related to medical services provided

  to Plainitff.

          18.     The ASA obligation arose out of a transaction in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal,

                                                 6
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 7 of 18 PageID: 7




  family or household purposes.

         19.     The ASA obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

         20.     ASA is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         21.     At some time prior to December 16, 2019, the ASA obligation became

  past due with a balance of $5,750.00.

         22.     ASA then referred the past due obligation for collection to Defendant.

         23.     On or about December 6, 2019, Defendant filed suit against Plaintiff in

  The Superior Court of New Jersey, Law Division, Special Civil Part, Essex County, Dkt.

  No. ESX-DC-020997-19 in the case of Amirata Surgical Associates. v. Celestial, (“the

  State Court Action”) seeking to collect on the ASA obligation with a balance due of

  $5,750.00.

         24.     On December 16, 2019, Defendant sent to Plaintiff a collection letter (“the

  Collection Letter”) seeking to collect a principal due amount of $5,750.00 plus court

  costs of $82.00 for a total Balance Due amount of $5,832.00 See, attached Exhibit A

         25.     Defendant was not entitled to demand the $82.00 in court costs since no

  such judgment had been entered in the State Court Action entitling Defendant to recover

  court costs from Plaintiff.

         26.     The December 16, 2019 collection letter was sent to Plaintiff in

  connection with the collection of the ASA obligation.

         27.     The December 16, 2019 collection letter was a “communication” as

  defined by 15 U.S.C. §1692a(2).

         28.     Additionally, the Collection Letter provided:

         The Court has notified us that you have been served with a Summons and

                                              7
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 8 of 18 PageID: 8




         Complaint for collection of this matter. Please be advised that you have thirty-
         five days from the date of service to file your responsive pleading in this matter.

         29.     However, Defendant’s statement that Plaintiff only had 35 days from the

  date of service to file an Answer was incorrect.

         30.     The summons was served by mail on Defendant on December 10, 2019.

  See, attached Exhibit B.

         31.     The summons in the State Court Action indicated that the Answer was due

  on January 17, 2020. See, Exhibit C.

         32.     Thus, Plaintiff had a total of 38 days from the date the summons was

  served by mailed to file an Answer since R. 1:3-3, provides an additional 3 days after

  service by mail.

         33.     Yet, Defendant did not inform Plaintiff that she had an additional 3 days to

  file an Answer since service of the Summons and Complaint was accomplished by mail.

         34.     Thus, the least sophisticated consumer would interpret that the language in

  the Collection Letter to mean that an Answer would be due on January 14, 2020, when in

  fact the Answer was not due until January 17, 2020.

         35.     The Collection Letter was sent or caused to be sent by a person employed

  by Defendant as a “debt collector” as defined by 15 U.S.C. § 1692a(6).

         36.     Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendant.

         37.     Plaintiff suffered actual harm by being the target of Defendant’s

  misleading debt collection communications.

         38.     Defendant violated Plaintiff’s rights not to be the target of misleading debt

  collection communications.

                                               8
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 9 of 18 PageID: 9




             39.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

  process.

             40.   Under the FDCPA, Plaintiff had the right to receive certain information

  from Defendant regarding his or her rights under the FDCPA.

             41.   Defendant’s communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendant’s collection

  efforts.

             42.   Defendant’s   collection      letters   provided   confusing   and   incorrect

  information caused Plaintiff a concrete injury in that Plaintiff was deprived of her right to

  receive accurate and trustworthy information regarding her rights under the FDCPA.

             43.   Defendant’s communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendant’s collection

  efforts.

             44.   The FDCPA ensures that consumers are fully and truthfully apprised of

  the facts and of their rights, the act enables them to understand, make informed decisions

  about, and participate fully and meaningfully in the debt collection process. The purpose

  of the FDCPA is to provide information that helps consumers to choose intelligently. The

  Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

  of his or her right to enjoy these benefits.

             45.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

  injury as a result of Defendant’s failure to provide Plaintiff information required under

  the FDCPA.

             46.   Plaintiff’s receipt of a collection letter which provided incorrect,

                                                   9
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 10 of 18 PageID: 10




   incomplete and confusing information constitutes a concrete injury.

           47.      The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

           48.      Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted her ability to decide on how to proceed with respect to the matter – will

   she hire an attorney, represent himself, payoff the debt, engage in a payment plan, file for

   bankruptcy, etc.

           49.      The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

           50.      It is Defendant’s policy and practice to send written collection

   communications, in the form annexed hereto as Exhibit A, which violate the FDCPA, by

   inter alia:

                    (a)    Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                    (b)    By making false representations of the character or legal status of a
                           debt; and

                    (c)    Using unfair or unconscionable means to collect or attempt to
                           collect any debt.

           51.      On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibits to at least 30 natural persons in the State of New Jersey.

                                             COUNT I

                 FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                  VIOLATIONS



                                                 10
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 11 of 18 PageID: 11




          52.      Plaintiff repeats the allegations contained in paragraphs 1 through 54 as if

   the same were set forth at length.

          53.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          54.      By sending a collection letter and/or emails, the same as or substantially

   similar to the attached exhibits, Defendant violated:

          A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                legal status of any debt;

          C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

                compensation which may lawfully be received by a debt collector for the

                collection of a debt;

          D. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          E. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; and,

          F. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

                expressly authorized by the agreement creating the debt or permitted by law; a



          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated,

   demands judgment against Defendant as follows:




                                                    11
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 12 of 18 PageID: 12




          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;

          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          December 16, 2020

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: December 16, 2020                      By: s/ Lawrence C. Hersh
                                                 Lawrence C. Hersh, Esq


                                               12
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 13 of 18 PageID: 13




                                 EXHIBIT A
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 14 of 18 PageID: 14
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 15 of 18 PageID: 15




                                 EXHIBIT B
              ESX DC 020997-19 12/07/2019 4:01:24 AM Pg 1 of 1 Trans ID: SCP20192852025
     Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 16 of 18 PageID: 16
ESSEX SPECIAL CIVIL PART         :
HALL OF RECORDS - ESSEX COUNTY   :
465 MARTIN LUTHER KING BLVD      :
NEWARK NJ 07102                  :
(973) 776-9300                   :
CASE NUMBER:
  ESX DC-020997-19               :
AMIRATA SURGICAL ASS             :
  VS                   CV0210    :   DECEMBER 06, 2019
CELESTIAL BERTHA                 :
                                 :
                                 :
A SUMMONS WAS MAILED TO          :   PHILIP A KAHN
DEFENDANT(S) ON 12-10-19 FOR     :   FEIN SUCH KAHN & SHEPARD P
CASE DC-020997-19. UNLESS        :   7 CENTURY DR STE 201
OTHERWISE NOTIFIED, THIS CASE    :
WILL DEFAULT ON 01-17-2020.      :   PARSIPPANY NJ
                                 :
                                 :                   07054-4609
                                 :
                                 :
                                 :
                                 :
                                 :
Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 17 of 18 PageID: 17




                                 EXHIBIT C
                     ESX-DC-020997-19 12/06/2019 4:17:41 PM Pg 1 of 2 Trans ID: SCP20192849944
             Case 2:20-cv-19474-JMV-JAD Document 1 Filed 12/16/20 Page 18 of 18 PageID: 18


                  Court’s Address and Phone Number:                                            Superior Court of New Jersey
                  ESSEX Special Civil Part                                                    Law Division, Special Civil Part
                  465 DR. M. L. KING, JR. BOULEVARD,
                  ROOM 201                                                                          ESSEX County
                  NEWARK, NJ 07102-0000                                                  Docket No: ESX-DC-020997-19
                  973-776-9300 ext.56800                                                                   Civil Action
                                                                                                   CONTRACT DISPUTE
                                                      YOU ARE BEING SUED!
Person or Business Suing You (Plaintiff)                                   Person or Business Being Sued (Defendant)
.AMIRATA SURGICAL ASSOCIATES                .                              .BERTHA CELESTIAL           .




Plaintiff’s Attorney Information                                           The Person or Business Suing You Claims You Owe the
    PHILIP A KAHN                                                          Following:
    FEIN SUCH KAHN & SHEPARD PC                                                  Demand Amount                                       $5750.00
    7 CENTURY DR STE 201                                                         Filing Fee                                            $75.00
    PARSIPPANY, NJ 07054-4609                                                    Service Fee                                            $7.00
    973-538-4700                                                                 Attorney’s Fees                                        $0.00
                                                                                 TOTAL                                               $5832.00
                                                         FOR JUDICIARY USE ONLY
In the attached complaint, the person or business suing you briefly tells the court his or her version of the facts of the case and how much
money he or she claims you owe. If you do not answer the complaint, you may lose the case automatically and the court may give the
plaintiff what the plaintiff is asking for, plus interest and court costs. You have 35 days from the date of service to file your answer
or a signed agreement. If a judgment is entered against you, a Special Civil Part Officer may seize your money, wages or personal
property to pay all or part of the judgment. The judgment is valid for 20 years.
IF YOU DISAGREE WITH THE PLAINTIFF’S CLAIMS, A WRITTEN ANSWER OR SIGNED AGREEMENT MUST BE
RECEIVED BY THE COURT ABOVE, ON OR BEFORE 01/17/2020, OR THE COURT MAY RULE AGAINST YOU. IF YOU
DISAGREE WITH THE PLAINTIFF, YOU MUST DO ONE OR BOTH OF THE FOLLOWING:
1.    Answer the complaint. An answer form that will explain how to respond to the complaint is available at any of the New Jersey Special
      Civil Part Offices or on the Judiciary’s Internet site njcourts.gov under the section for Forms. If you decide to file an answer to the
      complaint made against you:
       Fill out the Answer form AND pay the applicable filing fee by check or money order payable to: Treasurer, State of New Jersey.
          Include ESX-DC-020997-19 (your Docket Number) on the check.
       Mail or hand deliver the completed Answer form and the check or money order to the court’s address listed above.
       Hand deliver or send by regular mail a copy of the completed Answer form to the plaintiff’s attorney. If the plaintiff does not have
          an attorney, send your completed answer form to the plaintiff by regular and certified mail. This MUST be done at the same time
          you file your Answer with the court on or before 01/17/2020.
2.    Resolve the dispute. Contact the plaintiff’s attorney, or contact the plaintiff if the plaintiff does not have an attorney, to resolve this
      dispute. The plaintiff may agree to accept payment arrangements. If you reach an agreement, mail or hand deliver the SIGNED
      agreement to the court’s address listed above on or before 01/17/2020.
Please Note - You may wish to get an attorney to represent you. If you cannot afford to pay for an attorney, free legal advice may be
available by contacting Legal Services at 973-624-4500. If you can afford to pay an attorney but do not know one, you may call the Lawyer
Referral Services of your local County Bar Association at 973-622-6204. Notify the court now if you need an interpreter or an
accommodation for a disability for any future court appearance.

                                                                               /s/ Michelle M. Smith
                                                                               Clerk of the Superior Court
